Criminal prosecution on warrant charging the defendant, a man over eighteen years of age, with assault upon a female, tried originally in the Municipal Court of the City of Winston-Salem and again de novo on appeal to the Superior Court of Forsyth County. *Page 559 
Verdict: Guilty.
Judgment: Fifteen months on the roads.
The defendant appeals, assigning errors.
The exceptions relied on here are the same as those presented in the case of S. v. Koritz, et al., ante, 552, herewith decided, and are controlled by the rulings in that case.
No error.